Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26th March 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Reason For Allowability / Remarks
	Prior art of record, Lee et al (US 2016/0128094 A1) in view of Yamada et al (US 2012/0307767 A1), do not individually or in combination teach the amended limitation of independent claim 8**, mutatis mutandis claims 1** and 15**, as follows:

    PNG
    media_image1.png
    332
    706
    media_image1.png
    Greyscale

** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Zhang et al, US 10,368,265 B2: a method is provided to enhance buffer status report (BSR) to multiple schedulers with inter base station carrier aggregation.
2. Li et al, US 9,967,898 B2: an inter-UE priority scheduling method is disclosed, where the method includes: generating an enhanced buffer status report BSR according to buffered data information of multiple benefitted user equipment B-UEs, and reporting the enhanced BSR to a base station eNB, where the enhanced BSR carries buffer data status information of the multiple B-UEs, so that the eNB determines, according to the buffer data status information, priorities of performing data transmission on the multiple B-UEs; receiving uplink scheduling information delivered by the eNB, where the uplink scheduling information carries the priorities of performing data transmission on the multiple B-UEs; and encapsulating some or all of currently buffered data of the multiple B-UEs into one MAC PDU according to the priorities of performing data transmission on the multiple B-UEs, and transmitting the MAC PDU to the eNB.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        31st March 2021